DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Response to Amendments/Arguments
	Claims 1-20 are pending. Claims 1 and 11 -15 are currently amended. The arguments on page 7 third paragraph are not persuasive as previously indicated in the advisory action, and further Applicant posits that the flow passage is merely delimited by the locations of the first and second opening as claimed and that fluid will not flow after the valve is closed, but this is respectfully an over simplification, as any fluid flow after that valve is closed that is residual in the outlet of both applicants embodiments and Pena’s would still exit the outlet after the valve is closed (i.e.at the bottom of the flow passage after the valve is closed.)  
	The baffle portions of Pena are clearly indicated at 1008 for the radially extending head portions thereof, and accordingly applicants arguments are not found persuasive (examiner notes that the radial extensions are not required to be located in a single circumferential annular plane about the centrally aligned axis.) 
With regard to the remarks regarding Hallifax/Anderson combination, applicants arguments are not persuasive for the previously mentioned reasons. As previously indicated, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is merely arguing 
  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show and interlineate with the written description as described in the specification the following: 
Claim 1 “a first opening” line 2; and “a second opening” line 2-3; where it is noted that under a reading of the written description, the first opening could be any opening/orifice through which the fluid passes upstream of the valve head 68; and under a reading of the written description, the second opening could be any opening/orifice through which fluid passes at the junction of the valve head and the carrier, or downstream there of and out of the valve, and see the abstract.  
Claim 11 has the same deficiencies and is objected to for the same reasons above as relating to the figures. 
Claim 11 “the baffle is disposed within the second opening…” where it is clear that the baffle is within the first opening (i.e. the inlet side) as reviewing figures 2A and 5A; 
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In particular, the claim limitations are merely ipsis verbis re-recitation of the claimed features with little else to convey the underlying technical features as to the workings and/or implementation of the invention (even considering the level of skill in the art and what would be considered obvious to those in the art) contravenes the spirit (i.e. the general principle) of the exchange of disclosure for rights granted. See MPEP 2163.03 V. While the claims are not currently originally filed, the claimed limitations below have not changed since original filing and the support in the written description remains the same, so accordingly, to expedite prosecution on the merits and to avoid any further interpretation issues regarding the claim scope and support in the written description, the following is considered deficient: 

The features (referring by paragraph number [0000] to the originally filed written description on 05/22/2019) and claims include the following: 

Claims 1 and 11 : the following has mere ipsis verbis support and is mapped to paragraphs [0006], [0011] where the exact details of the following are lacking "a first end defining a first opening and a second end defining a second opening.”  Where it is noted that the openings could be located at any positon upstream or downstream of the valve interface, and accordingly there is a lack of conciseness as to the locations, especially considering applicants remarks regarding the prior art. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 each recite “the valve is configured to permit a flow of fluid through the first opening in the open position…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear from a reading of the claims in light of the written description if the valve is meant to physically open and close the valve or merely provide for fluid to pass the first opening when the valve is in the open position (i.e. especially considering under the broad reading of the claimed terms of the first and second openings, it is unclear whether if and/or ever the valve itself will open and close the first and/or second openings or more likely merely open and close some as of yet not fully claimed intermediate opening there between (i.e. the orifice at the valve seat for example…?)) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 



Claims 6 ,11 and 16 each recite “proximal” and “distal” but the claim terms lack any objective meaningful reference as to what, actually, the proximal and distal ends of the baffle are adjacent or attached to, while the distal end may be away from the proximal end, it is not clear where the proximal end is located objectively speaking. Accordingly the claim limitations are unclear. This is especially true considering that no limitations from the written description may be added to the claims. MPEP 2111, 2173.05(q)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1) as being anticipated by Pena (US 4966539)

Pena discloses in claim 1:  (see at least annotated figure 5 below)

    PNG
    media_image1.png
    1003
    972
    media_image1.png
    Greyscale

A pressure relief valve  assembly (best seen in figure 5, as the pressure upstream increases the valve “relieves” pressure past the annular check valve portion 15 as the pressure upstream is forced there past, and back pressure is prevented, where it is also noted that all of the features in the apparatus claim operate to control the fluid in such a pressure relief manner) comprising: a carrier (10, where the body can be considered below at 19…) having a first end (upstream) 

Pena discloses in claim 2: The pressure relief valve assembly of claim 1, wherein the flowpath defines a helical shape (12 and 14 are helical grooved paths, provided to slow the fluid for the desired flow rate.) 

Pena discloses in claim 3: The pressure relief valve assembly of claim 1, wherein the baffle is secured within the flow passage in a friction-fit arrangement (the baffle is friction fit for fixable adjustment during operation of the valve.)  

Pena discloses in claim 4:  The pressure relief valve assembly of claim 1, wherein the flow passage is defined by a frustoconically-shaped surface (at 1004) of the carrier. 

Pena discloses in claim 5:  The pressure relief valve assembly of claim 4, wherein the baffle defines a frustoconical shape (surface at 1006 is frusto-conical is geometrical shape.)  

Pena discloses in claim 6:  The assembly pressure relief valve of claim 1, wherein the baffle extends from a proximal end to a distal end, the distal end (adjacent the valve 15/16) including a radially-extending head portion (at 1008 where the head portion extends to form a carrier-adjacent surface.)  

Pena discloses in claim 7:  The pressure relief valve  assembly of claim 6, wherein the radially-extending head portion and the carrier collectively define a void (located interposed between the two at the location generally indicated at 1002 for example and…) in fluid communication with the flowpath. 

Pena discloses in claim 8:  The pressure relief valve  assembly of claim 6, wherein the radially-extending head portion extends annularly about the distal end of the baffle (annular surface of 1008 as grooved.)  

Pena discloses in claim 9:  The pressure relief valve  assembly of claim 6, wherein the radially-extending head portion includes an axially extending projection (projection 1006 that is frusto-conical in shape also extends axially along the flow path.)  

Pena discloses in claim 10: The pressure relief valve assembly of claim 6, wherein the radially-extending head portion defines a first diameter, and the second opening defines a second diameter less than the first diameter (necessarily to allow flow to pass thereby.)  

Pena discloses in claim 11:  A pressure relief valve assembly (best seen in figure 5, the valve “relieves” pressure past the annular check valve portion 15 as the pressure upstream is relieved past, and back pressure is prevented) comprising: a carrier (at 10) having a flow passage (along 1002) defining a first opening (upstream) and a second opening (downstream), the second opening defining a first diameter (about 1004); a valve (15/16) supported by the carrier and operable in an open position (i.e. when no downstream pressure is closing 15 or when the upstream pressure is sufficient to flow past 15 (figure 4)) and a closed position (figure 5), the wherein the valve is configured to permit a flow of fluid through the first opening in the open position (i.e. when no downstream pressure is closing 15 or when the upstream pressure is sufficiently high to pressurize the fluid to move 15 so as to flow past 15/16 (figure 4)), and valve configured to inhibit the flow of fluid through the first opening in the closed position (when fluid pressure downstream is sufficiently greater than that upstream of 15, then the valve will stop backflow and prevent fluid flowing past 15, see Col 4 ln 10-20); and a baffle (12/14) disposed within the second opening and having a proximal end (adjacent 16) and a distal end, the distal end including a radially-extending head portion (at 1008 where the head portion extends to form a carrier-adjacent surface) defining a second diameter (about 1008) greater than the first diameter. 

Pena discloses in claim 12:  The pressure relief valve assembly of claim 11, wherein the baffle and the carrier define a flowpath extending through the flow passage. 

Pena discloses in claim 13:  The pressure relief valve assembly of claim 12, wherein the flowpath defines a helical shape (12 and 14 are helical grooved paths, provided to slow the fluid for the desired flow rate.) 

Pena discloses in claim 14: The pressure relief valve assembly of claim 12, wherein the radially-extending head portion and the carrier collectively define a void (located interposed between the two at the location generally indicated at 1002 for example and…) in fluid communication with the flowpath. 

Pena discloses in claim 15:  The pressure relief valve assembly of claim 11, wherein the radially-extending head portion includes an axially extending projection (at 1006) engaging the carrier (radially). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hallifax (US 6586131) in view of Anderson (US 1759081.)

Hallifax discloses in claim 16:  A pressure relief valve assembly (12, figure 3)  comprising: a valve operable (86) in an open position and a closed position, the valve configured to inhibit a flow of fluid from an electrochemical cell (108) in the closed position; and a [throttle body] (at 50) configured to engage the electrochemical cell (at 98), the [body] having a proximal end (at end 54), a distal end (at end of 62/64/66), and an outer surface (at 52) extending between the proximal end and the distal end, the outer surface defining a channel (at 56), the distal end defining an axially-extending aperture (seat 64) in fluid communication with the channel.  Hallifax does not disclose: a helical baffle: but Anderson teaches: a helical baffle (14 figure 1, arranged in the outlet passage of 10, for the purpose of providing a whirling action to the fluid to mix the exhausting fluid and provide rotational action to the valve providing for smooth flow there about, see generally line 53-70 page 1.)  
Both Hallifax and Anderson deal with check valves and one of ordinary skill in the art would look to check valves such as Anderson for providing flow characterization to control fluid flow during exhaust from Hallifax, accordingly, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in the outlet of Hallifax as taught in Anderson, a helical baffle as taught in Anderson arranged in the channel of Hallifax as taught by Anderson for the purpose of providing a whirling action to the fluid to mix the exhausting fluid and provide rotational action to the valve providing for smooth flow there about. 

Hallifax discloses (as modified for the reasons discussed above) in claim 17:  The pressure relief valve assembly of claim 16, wherein the channel defines a helical shape (about 14 of Hallifax/Anderson.)  

Hallifax discloses (as modified for the reasons discussed above) in claim 18: The pressure relief valve assembly of claim 16, wherein the baffle (14) defines a frustoconical shape (i.e. tapers as the end is a spiral frusto-conicular shaped arrangement.)  

Hallifax discloses (as modified for the reasons discussed above) in claim 19: The pressure relief valve assembly of claim 16, wherein the axially-extending aperture (the opening of 66) extends through the outer surface (28 of the cell.) 

Hallifax discloses (as modified for the reasons discussed above) in claim 20:  An electrochemical cell (abstract) comprising the pressure relief valve assembly (12) of claim 16, the valve coupled to the electrochemical cell, the baffle disposed within an exhaust port (66 as modified by Anderson for the reasons discussed above) of the electrochemical cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753